Case 3:19-cv-04238-MMC Document 1-10 Filed 07/23/19 Page 1 of 9




                  EXHIBIT J
Vade Secure Cloud | Email Security | Vade Secure
                            Case 3:19-cv-04238-MMC Document 1-10 Filed 07/23/19 Page 2 of 9

                      Go to...                                                                




           Go to...                                                                                




    Cloud Email Security Protect your messages
    efficiently with complete ease

    The Vade Secure Cloud product protects your email system against all types of cyberattacks.
    It is easy to implement, requiring very little setup to achieve maximum protection.
    Thanks to artificial intelligence and the heuristic filter,
    Vade Secure Cloud provides efficient protection, updated in real-time.




    Protect your email system against phishing, malware,
    ransomware and targeted attacks

                                                                                        Ask for a demo




https://www.vadesecure.com/en/cloud-for-enterprise/[7/22/2019 12:27:18 PM]
Vade Secure Cloud | Email Security | Vade Secure
                           Case 3:19-cv-04238-MMC Document 1-10 Filed 07/23/19 Page 3 of 9




    A high-performance and secure cloud email system

    360° protection of emails

    The email system is protected against malware, phishing, spearphishing and spam attacks. Non-priority
    emails are automatically classified with the ability to unsubscribe with one click for complete security.

    Incoming and outgoing filters
    In addition to incoming emails, outgoing emails are also analyzed in order to block spam and identify
    botnet infections, which helps maintain a healthy IP reputation.

    Predictive technologies
    Multi-layer analyses focuses consecutively on the origins, contents and contexts of emails. Known,
    unknown and multi-form threats are stopped at the first email version, or the “zero hour” email.

    Continuous protection
    The filter is updated every minute and the cloud platform updates do not impact email flows.

    Guarantee of service continuity and high availability
    Information flows are safeguarded and protected in the Cloud. Vade Secure Cloud guarantees, among
    other things, high availability of your email system (SLA 99.99% – 24/7; GTR 2H; support with
    guaranteed response in 1 hour) and 5 days of SMTP retention in the case of network cuts.

    Premium 24/7 support
    All Vade Secure users benefit from the same premium service level with 24/7 availability of our experts
    by telephone, web and email.




https://www.vadesecure.com/en/cloud-for-enterprise/[7/22/2019 12:27:18 PM]
Vade Secure Cloud | Email Security | Vade Secure
                           Case 3:19-cv-04238-MMC Document 1-10 Filed 07/23/19 Page 4 of 9

    An innovative messaging protection
    system


                   Analysis of the origin

                   The first technique to thwart malicious emails is to filter emails by their origin
                   using logged analysis of the emails and information contained in the header. This
                   first analysis can rapidly eliminate a large number of threats, especially mass
                   attacks.




                   Analyze the contents

                   To identify more advanced attacks, the filter searches the content of all URLs and
                   all attachments in order to find malicious code which could, for example, install
                   malware or uncover personal data. This technology is independent of language,
                   using the behavior of URLs and attachments.




                   Analyze context

                   In addition to classic techniques for protection, and contrary to other solutions on
                   the market, Vade Secure analyzes the complete behavior and context of emails.


https://www.vadesecure.com/en/cloud-for-enterprise/[7/22/2019 12:27:18 PM]
Vade Secure Cloud | Email Security | Vade Secure
                           Case 3:19-cv-04238-MMC Document 1-10 Filed 07/23/19 Page 5 of 9
                   With a complete understanding of each email and identifying anomalies, our
                   solutions blocks threats in a predictive way, which is a key competitive
                   differentiator for Vade Secure.




    Email system secured in the Cloud

            Immediate implementation and protection – ready to use, the Vade Secure cloud solution
            instantly protects the company and needs no complex settings.
            Better employee productivity – users receive non-priority emails (advertising, newsletters, social
            networks, etc.) and those that are suspicious are placed in a personal quarantine area that allows
            users the ability to release them.
            Reduced administration time – administration console that is intuitive and high-performance. No
            backup or updates need to be planned (or managed by the Cloud platform).
            Auto-learning method – new users’ email boxes are taken into account and automatically set
            before the first legitimate email is sent.
            Attack reports in real time – summary view of attack attempts, as well as valid, suspect or
            rejected messages in real-time.
            A la carte Cloud service -budget management is a function of the number of protected email
            boxes and adaptable volume, which is dependent on how your needs evolve.
            Reduce costs – no infrastructure or maintenance costs to manage.




https://www.vadesecure.com/en/cloud-for-enterprise/[7/22/2019 12:27:18 PM]
Vade Secure Cloud | Email Security | Vade Secure
                           Case 3:19-cv-04238-MMC Document 1-10 Filed 07/23/19 Page 6 of 9
    Start a POC in your company
                                                                                                  Contact us




    Attacks blocked from the first email forward

    The filter, which comes from Vade Secure R&D, uses a heuristic approach connected with behavior
    analysis technologies for each email, as well as machine learning and artificial intelligence. The filter is
    automatically improved in real-time, with daily analysis of billions of data points from the total flow of
    analyzed emails. These technologies allow implementation of predictive defense and stop known and
    unknown threats, including multi-form malware at “zero-hour”.



    Our customers are talking about Vade Secure Cloud

    The Fire Brigade of Paris chose the Vade Secure Cloud solution to strengthen its email protection,
    especially since it included a communication and management tool for traceability of exchanges
    especially targeted by cyberattacks.

    DOWNLOAD THE CASE STUDY




                Protect your company from cyberattacks


https://www.vadesecure.com/en/cloud-for-enterprise/[7/22/2019 12:27:18 PM]
Vade Secure Cloud | Email Security | Vade Secure
                           Case 3:19-cv-04238-MMC Document 1-10 Filed 07/23/19 Page 7 of 9



        Use predictive defense with our Cloud solution


                                                                  Start a free trial




       SOLUTIONS



       Anti Phishing

       Anti Spear Phishing & BEC

       Anti Malware & Ransomware

       Anti Spam & Graymail



       PRODUCTS



       Vade Secure for Office 365

       IsItPhishing Threat Detection for SOC

       Products for ISP, telecom providers, SOC



       PARTNERS



       Become a Partner



https://www.vadesecure.com/en/cloud-for-enterprise/[7/22/2019 12:27:18 PM]
Vade Secure Cloud | Email Security | Vade Secure
                      Case 3:19-cv-04238-MMC Document 1-10 Filed 07/23/19 Page 8 of 9
       Vade Secure Partner Portal



       COMPANY



       About

       Contact

       Career

       Upcoming Events



       MORE INFOS



       Blog

       News

       Resources

       Isitphishing.ai



       Vade Secure logo




       Artificial Intelligence and Predictive Technologies to protect your email.




                                                                  Vade Secure © 2019




https://www.vadesecure.com/en/cloud-for-enterprise/[7/22/2019 12:27:18 PM]
Vade Secure Cloud | Email Security | Vade Secure
                           Case 3:19-cv-04238-MMC Document 1-10 Filed 07/23/19 Page 9 of 9
                                                                            English 
                                                                                English




                          Sitemap      Privacy     Legal Notice     Cookies Policy        Conditions of use     




https://www.vadesecure.com/en/cloud-for-enterprise/[7/22/2019 12:27:18 PM]
